UNITED STATES DISTRICT COURT op INT? PHS: Oe
MIDDLE DISTRICT OF FLORIDA -
ORLANDO DIVISION

LiStaicy COURT
PziCT OF FLORIBA

 

UNITED STATES OF AMERICA

Vv. CASE NO. 6:20-cr-@4-ORL- B1LRK
18-U.S.C..§ 115
JAMES LAPIN 18 U.S.C. § 875
INDICTMENT
The Grand Jury charges:
COUNT ONE

On or about December 20, 2019, in the Middle District of Florida, and

elsewhere, the defendant,
JAMES LAPIN,

did knowingly threaten to assault and murder an elected Representative of the
United States House of Representatives (referred to herein as the “Member of
Congress”), with intent to intimidate the Member of Congress while the
Member of Congress was engaged in the performance of that Member’s
official duties and with intent to retaliate against the Member of Congress on

account of the performance of that Member’s official duties.

In violation of 18 U.S.C. § 115(a)(1)(B).
COUNT TWO
On or about December 20, 2019, in the Middle District of Florida, and

elsewhere, the defendant,
JAMES LAPIN,
did knowingly and for the purpose of issuing a threat and with knowledge that
the communication would be viewed as a threat, transmit in interstate
commerce from the State of Florida to the District of Columbia, a
communication to the District of Columbia Office of an elected
Representative of the United States House of Representatives (referred to
herein as the “Member of Congress”), and the communication contained a
threat to injure the Member of Congress, specifically indicating that the
Member of Congress needed to wear a “bullet proof [vest]” and that Member
of Congress would be “dead.”
In violation of 18 U.S.C. § 875(c).
FORFEITURE
1. The allegations contained in Counts One and Two are
incorporated by reference for the purpose of alleging forfeiture pursuant to 18

U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).
2. Upon conviction of a violation of 18 U.S.C. §§ 115 and 875, the
defendant shall forfeit to the United States, pursuant to 18 U.S.C. §
981(a)(1)(C) and 28 U.S.C. § 2461(c), any property, real or personal, which
constitutes or is derived from proceeds traceable to the violation.

3. If any of the property described above, as a result of any act or
omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party,

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be

divided without difficulty;
the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

 

BILL,
Foreperson
MARIA CHAPA LOPEZ
United States Attorney
eos

 

Sean P. ‘Shecter

Set ited i ates powomey

Roger B. sr
Assistant United States Attorney
Chief, Orlando Division
FORM OBD-34

APR 1991

 

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Orlando Division

THE UNITED STATES OF AMERICA
Vs.

JAMES LAPIN

 

 

INDICTMENT

Violation: 18 U.S.C. § 115
18 U.S.C. § 875

 

 

 

 

Foreperson

 

Filed in open court this 17th day

of June, 7?)

Clerk”

 

 

Bail $

 

 

 
